DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, was filled with the application on October 27, 2020, have been entered. And claims 1-6 are pending in this office action.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  The claims limitations includes numeric number in parenthesis, e.g., “Bluetooth device (102) “.  Appropriate correction is required.
Priority
This application discloses and claims only subject matter disclosed in prior application no 17/081,505 filed on 10/27/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, the applicant claimed the priority of said application for the foreign application TW109133959 filed on 09/29/2020 .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021, 02/08/2021, 12/29/2021 and 01/11/2022 were filed with the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1. Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Co-pending Application  US 17/081,652 A1 in view of Sung Hsieh et al (US 2016/0098244 A1). The claims at issue are identical except that claim 1 of the instant application additionally include limitations “an auxiliary Bluetooth circuit (120), comprising: arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320); a second Bluetooth communication circuit (121); controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (CLKP2S1) and (12)  a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback;”.
However, Sung teaches an auxiliary Bluetooth circuit (120), comprising: arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320) (para [0015]-[0017]); a second Bluetooth communication circuit (121) (para [0015]-[0017]); controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (CLKP2S1) (para [0037]). 
However, Sung does not explicitly teach: (12)  a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback; 
Hsieh teaches: (12)  a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback (para [0036]);

This is a provisional nonstatutory double patenting rejection.

Application No. 17/081,505 (Instant)
Co-Pending App. No.  US 17/081,652 A1

    (1) a main Bluetooth circuit (110), comprising:   




-------------------------------------------------------
(2)  a first Bluetooth communication circuit (111);  
-------------------------------------------------------

(3)   a first clock adjusting circuit (113); 
-------------------------------------------------------

   (4) a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit 
-------------------------------------------------------

 (5)   a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114); and 
   (6) a first asynchronous sample rate conversion circuit (117), coupled with the first sampling- clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLK_Al), and  to operably transmit sampled data to a first playback circuit (118) for playback; and 
-------------------------------------------------------
(7)    an auxiliary Bluetooth circuit (120), comprising: a second Bluetooth communication circuit (121); 
-------------------------------------------------------
 


-------------------------------------------------------
(8)    a second clock adjusting circuit (123); 










-------------------------------------------------------
(9)    a second control circuit (124), coupled with the second Bluetooth communication circuit (121) and (10)   the second clock adjusting circuit (123), 



arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320); 
   

 

-------------------------------------------------------
(11) a second sampling-clock adjusting circuit (126), coupled with the second control circuit (124); and 
   









-------------------------------------------------------
(12)  a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback; 
 -------------------------------------------------------
 (13)  wherein the first control circuit (114) is further arranged to operably conduct following operations:  (14)  controlling the first clock adjusting circuit (113) to generate a first slave clock (CLKP1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLKP1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) are synchronized with the first main clock (CLKPIM); and 
-------------------------------------------------------

 







-------------------------------------------------------
(16)   wherein the second control circuit (124) is further arranged to operably conduct following operations:  (17)   controlling the second clock adjusting circuit (123) to generate a second slave clock (CLKP2S1) according to a timing data of the second main clock (CLK_P2M), so that the second slave clock (CLK_P2S1) is synchronized with the second main clock (CLKP2M); and 


------------------------------------------------------
(18)   controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (CLKP2S1).
 --------------------------------------------------




















 

 
(1)  the main Bluetooth circuit (110) and 
(2) an auxiliary Bluetooth circuit (120), the source Bluetooth device (102) being acting as a master in a first piconet (310), the main Bluetooth circuit (110) comprising: 
-------------------------------------------------------
(3)    a first Bluetooth communication circuit (111); 
 -------------------------------------------------------

(4)   a first clock adjusting circuit (113); 
-------------------------------------------------------

 (5)   a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit 
-------------------------------------------------------

 (6)   a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114); and 
  (7)  a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116), arranged to operably sample a first audio data based on a first audio sampling clock (CLKA1), and to operably transmit sampled data to a first playback circuit (118) for playback; 
-------------------------------------------------------







-------------------------------------------------------
Claim 10. The auxiliary Bluetooth circuit (120) of claim 7, wherein the second control circuit (124) is arranged to operably control the second clock adjusting circuit (123) to generate the second slave clock (CLK_P2S1) having a frequency substantially identical to a frequency of the second main clock (CLK_P2M) and a phase substantially aligned with a phase of the second main clock (CLK_P2M) according to the timing data of the second main clock (CLKP2M).
-------------------------------------------------------
Claim 10.   The auxiliary Bluetooth circuit (120) of claim 7, wherein the second control circuit (124) is arranged to operably control the second clock adjusting circuit (123) to generate the second slave 25clock (CLK_P2S1) having a frequency substantially identical to a frequency of the second main clock 



-------------------------------------------------------
Claim 7. The auxiliary Bluetooth circuit (120) of claim 6, wherein the second control circuit (124) is further arranged to operably control the second sampling-clock adjusting circuit (126) to generate the second audio sampling clock (CLKA2) synchronized with the second main clock (CLKP2M) or the second slave clock (CLKP2S1), so that the second audio sampling clock (CLKA2) is indirectly synchronized with a first audio sampling clock (CLK_A1) generated by the main Bluetooth circuit (110).
-------------------------------------------------------








-
------------------------------------------------------
(8)   wherein the first control circuit (114) is further arranged to operably conduct following operations: (9)    controlling the first clock adjusting circuit (113) to generate a first slave clock (CLKP1S1) and a second main clock (CLK_P2M) according to a timing data of a first main clock (CLKP1M) generated by the source Bluetooth device (102), so that both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) are synchronized with the first main clock (CLKPIM); and 
    ----------------------------------------------------




-------------------------------------------------------
Claim 10. The auxiliary Bluetooth circuit (120) of claim 7, wherein the second control circuit (124) is arranged to operably control the second clock adjusting circuit (123) to generate the second slave 25clock (CLK_P2S1) having a frequency substantially identical to a frequency of the second main clock (CLK_P2M) and a phase substantially aligned with a phase of the second main clock (CLK_P2M) according to the timing data of the second main clock (CLKP2M).
---------------------------------------------------




 




 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, the phrase "so that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Appropriate correction is required.

Regarding claims 1-6, the phrase, “generate a first slave clock...”, in claim 1, lines 31-32 and “generate a second slave clock...”, in claim 6, lines 2-3 are indefinite because the examiner could not determine how a clock can be generated. This finding make the claim indefinite. Therefore, claim 1 is rejected under 35 USC 112 (b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Sung et al (US 2019/0274024 A1), hereinafter, “Sung”, in view of Hsieh et al (US 2016/0098244 A1), hereinafter, “Hsieh”.
Regarding claim 1, Sung discloses: A multi-member Bluetooth device (100) utilized to operably conduct data transmission with a source Bluetooth device (102), the source Bluetooth device (102) being acting as a master in a first piconet (310) (fig 1, para [0015], where, 100 a multi-member Bluetooth device with two Bluetooth device 110A and 110B, where, BT device 110A may be considered as a Primary or Master BT device and 110B may be considered as a Secondary or Slave BT device within first piconet PN1), the multi-member Bluetooth device (100) (fig 1, para [0015], device 100 in piconet PN2 represents the Multi-member BT device, para [0016]-[0017]) comprising: a main Bluetooth circuit (110) (fig 1, para [0015], where, the BT devices in piconet PN2 equivalent to “main Bluetooth circuit”), comprising: a first Bluetooth communication circuit (111) (fig 1, para [0015]-[0017], “BT device 110A” equivalent to “first Bluetooth communication circuit”); 
(fig 4, module 200 a BT device, para [0035]-[0036], where, processor 2153A corresponding to “first clock adjusting circuit”, where, fig 3, para [0023]-[0025], where, P-ACK indicated by Primary clock (first clock)); 
a first control circuit (114), coupled with the first Bluetooth communication circuit (111) and the first clock adjusting circuit (113) (fig 4, module “2151A” equivalent to “first control circuit” coupled to the BT device 200, para [0035]-[0036], and processor 2153A corresponding to “first clock adjusting circuit”); arranged to operably control the main Bluetooth circuit (110) to act as a slave in the first piconet (310), and to act as a master in a second piconet (320) (fig 1 and fig 4, para [0034], where, BT device 200 may be a primary or may be a secondary for multiple Bluetooth audio communication channels and para [0036], where, controller 2151 may determine BT device 200 as the “secondary device” or Slave in the first piconet PN1 in fig 1, otherwise a Primary/Master device in second piconet PN2, para [0017] and para [0034], where, the Bluetooth device 200 with a multipoint connection function, comprises a plurality of controllers such as three controllers wherein one controller is used for “supporting management/control traffic exchange” (equivalent to “control Bluetooth”) and two controls are used for supporting different audio channels); 
a first sampling-clock adjusting circuit (116), coupled with the first control circuit (114) (fig 4, para [0036], the fist controller 2151A includes “Processor 2153A” equivalent to “first sampling-clock adjustment circuit”, fig 2-3, para [0023] and para [0037]-[0038], where, “aligned” equivalent to “adjustment” for sync audio playing); and 
an auxiliary Bluetooth circuit (120) (fig 1 and fig 4, para [0015]-[0017], where, “Audio gateway 110B” equivalent to “auxiliary Bluetooth circuit”), comprising: a second Bluetooth (fig 1 and fig 4, para [0015]-[0017], where, “BT device 110B” equivalent to “second BT communication circuit”); 
a second clock adjusting circuit (123) (fig 4, para [0036], the second controller 2151B includes “Processor 2153B” equivalent to “second sampling-clock adjustment circuit”, where, fig 3, para [0023]-[0025], where, S-ACK indicated by Secondary clock (second clock)); 
a second control circuit (124) , coupled with the second Bluetooth communication circuit (121) and the second clock adjusting circuit (123) (fig 4, module “2151B” equivalent to “second control circuit” coupled to the BT device 200, para [0035]-[0037], and processor 2153B corresponding to “second clock adjusting circuit”, where, control circuit 2151B control the second BT communication circuit BT 110B); arranged to operably control the auxiliary Bluetooth circuit (120) to act as a slave in the second piconet (320) (fig 1 and 4, para [0015]-[0017] and para [0034], where, the auxiliary BT device 110B is used as a secondary/slave device, where, the dotted area PN2 in fig 1, is corresponding to the second piconet);
a second sampling-clock adjusting circuit (126), coupled with the second control circuit (124) (fig 4, para [0036]-[0037], the fist controller 2151B includes “Processor 2153B” equivalent to “second sampling-clock adjustment circuit”, where, 2153B is coupled to the second control circuit 2151B); and 
21wherein the first control circuit (114) is further arranged to operably conduct following operations: controlling the first clock adjusting circuit (113) to generate a first slave clock (CLKP1S1) (fig 4, module “2151A” equivalent to “first control circuit” coupled to the BT device 200, para [0035]-[0036], and processor 2153A corresponding to “first clock adjusting circuit”, where, generate first slave clock in fig 3, timing S1, para [0023]); and 
a second main clock (CLK_P2M) according to a timing data of a first main clock (CLKP1M) (fig 4-5, para [0038], where, “Bluetooth clock” equivalent to “first main clock” and “DSP clock” equivalent to “second main clock”), generated by the source Bluetooth device (102), so that both the first slave clock (CLKP1S1) and the second main clock (CLKP2M) are synchronized with the first main clock (CLKPIM) (fig 3-5, para [0023]-[0029], depicts timing data primary headset and secondary or slave headset); and controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the first piconet (310) according to the first slave clock (CLK_P1S1), and controlling the first Bluetooth communication circuit (111) to transmit or receive packets in the second piconet (320) according to the second main clock (CLKP2M) (fig 3, para [0030]-[0032], where, “For flag P-ACK, the primary device 110A asserts or sets the flag P-ACK as ‘1’ when determining that the (N+2)-th audio packet is successfully received and decoded by the primary device 110A”); 
 wherein the second control circuit (124) is further arranged to operably conduct following operations: controlling the second clock adjusting circuit (123) (fig 4, module “2151B” equivalent to “second control circuit” coupled to the BT device 200, para [0035]-[0037], and processor 2153B corresponding to “second clock adjusting circuit”) to generate a second slave clock (CLKP2S1) according to a timing data of the second main clock (CLK_P2M), so that the second slave clock (CLK_P2S1) is synchronized with the second main clock (CLKP2M) (fig 3-5, para [0023]-[0029], depicts timing data primary headset and secondary or slave headset); and controlling the second Bluetooth communication circuit (121) to transmit or receive packets in the second piconet (320) according to the second slave clock (fig 1-3, para [0030]-[0033], where, “the Bluetooth device (e.g. 110A) determined as a primary can be arranged to employ the flag S-ACK to record whether an audio packet (whether it is transmitted for the first time or is retransmitted) is successfully received and decoded by a secondary device and to employ the flag P-ACK to record whether the audio packet (whether it is transmitted for the first time is retransmitted) is successfully received and decoded by the primary device”); 
However, Sung does not explicitly teach: a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116) , arranged to operably sample a first audio data based on a first audio sampling clock (CLK_Al), and to operably transmit sampled data to a first playback circuit (118) for playback; and a second asynchronous sample rate conversion circuit (127), coupled with the second sampling-clock adjusting circuit (126), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback; 
Hsieh teaches: a first asynchronous sample rate conversion circuit (117), coupled with the first sampling-clock adjusting circuit (116) (fig 2, para [0037]-[0038], where, first BT speaker 131 includes first sampling-rate adjusting unit 1315 and the first BT speaker will not convert and play the audio packets 12 right after receiving them. After confirming the second BT speaker 133 has received the digital audio packets 12, the first and second BT speaker  convert and play), arranged to operably sample a first audio data based on a first audio sampling clock (CLK_Al), and to operably transmit sampled data to a first playback circuit (118) for playback (fig 2, para [0036], where, obtain the page packet equivalent to “first audio sampling” in a first timing according to the clock, para [0013]); 
(fig 2, para [0037]-[0038], where, second BT speaker 133 includes second sampling-rate adjusting unit 1335 and the first BT speaker will not convert and play the audio packets 12 right after receiving them. After confirming the second BT speaker 133 has received the digital audio packets 12, the first and second BT speaker  convert and play), arranged to operably sample a second audio data based on a second audio sampling clock (CLKA2), and to operably transmit sampled data to a second playback circuit (128) for playback (fig 2 and fig 4, para [0054]-[0055], where, SC1 and SC2 are synchronized and if the first Bluetooth speaker 131 and the second Bluetooth speaker 133 are not audio synchronized, the sample rate of the second Bluetooth speaker 133 can be adjusted by controlling the sample rate adjusting unit 1335 to make the first Bluetooth speaker 131 and the second Bluetooth speaker 133 audio synchronized, as shown in step 39); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “a first asynchronous sample rate conversion circuit, coupled with the first sampling-clock adjusting circuit, arranged to operably sample a first audio data based on a first audio sampling clock, and to operably transmit sampled data to a first playback circuit for playback; and a second asynchronous sample rate conversion circuit, coupled with the second sampling-clock adjusting circuit, arranged to operably sample a second audio data based on a second audio sampling clock, and to operably transmit sampled data to a second playback circuit for playback” as taught by Hsieh into Sung in order to synchronize the clocks of the first BT device and the second BT device efficiently.
Regarding claim 2, Sung discloses: The multi-member Bluetooth device (100) of claim 1, wherein the first control circuit (114) is further arranged to operably control the first sampling-clock adjusting circuit (116) to generate the first audio sampling clock (CLKA1) (fig 4, module 200 a BT device, para [0035]-[0036], where, processor 2153A corresponding to “first clock adjusting circuit”, where, fig 3, para [0023]-[0025], where, P-ACK indicated by Primary clock (first clock)) synchronized with the first main clock (CLK_P1M), the first slave clock (CLKP1S1) (fig 1 and 4, para [0015]-[0017] and para [0034], where, the auxiliary BT device 110B is used as a secondary/slave device, where, the dotted area PN2 in fig 1, is corresponding to the second piconet). 
Regarding claim 3,  Sung discloses: The multi-member Bluetooth device (100) of claim 2, wherein the first control circuit (114) is further arranged to operably transmit a corresponding first audio playback time stamp of the first 22audio data to the auxiliary Bluetooth circuit (120) through the first Bluetooth communication circuit (111) (fig 1 and fig 4, para [0015]-[0017], where, “Audio gateway 110B” equivalent to “auxiliary Bluetooth circuit”), and the second control circuit (124) is further arranged to operably receive the first audio playback time stamp through the second Bluetooth communication circuit (121) (fig 4, module “2151B” equivalent to “second control circuit” coupled to the BT device 200, para [0035]-[0037], and processor 2153B corresponding to “second clock adjusting circuit”, where, control circuit 2151B control the second BT communication circuit BT 110B), and to operably control the second sampling-clock adjusting circuit (126) to calibrate a phase of the second audio sampling clock (CLKA2) according to the first audio playback time stamp, so that a calibrated second audio sampling clock (CLKA2) is synchronized with a current first audio sampling clock (CLKA1) (fig 1 and 4, para [0015]-[0017] and para [0034], where, the auxiliary BT device 110B is used as a secondary/slave device, where, the dotted area PN2 in fig 1, is corresponding to the second piconet).  
Regarding claim 6, Sung discloses: The multi-member Bluetooth device (100) of claim 2, wherein the second control circuit (124) is arranged to operably control the second clock adjusting circuit (123) to generate the second slave clock (CLKP2S1) having a frequency substantially identical to a frequency of the second 23main clock (CLK_P2M) (fig 4, module “2151B” equivalent to “second control circuit” coupled to the BT device 200, para [0035]-[0037], and processor 2153B corresponding to “second clock adjusting circuit”, where, control circuit 2151B control the second BT communication circuit BT 110B) and a phase substantially aligned with a phase of the second main clock (CLKP2M) according to the timing data of the second main clock (CLK P2M) (fig 3, para [0030]-[0032], where, “For flag P-ACK, the primary device 110A asserts or sets the flag P-ACK as ‘1’ when determining that the (N+2)-th audio packet is successfully received and decoded by the primary device 110A”).

Claim 4 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Sung et al (US 2019/0274024 A1), hereinafter, “Sung”, in view of Hsieh et al (US 2016/0098244 A1), hereinafter, “Hsieh” further in view of Staszewski et al (US 2008/0317188 A1), hereinafter, “Staszewski”.
Regarding claim 4, Sung discloses: The multi-member Bluetooth device (100) of claim 2, wherein the second control circuit (124) is further arranged to operably transmit a corresponding second audio playback time stamp of the second audio data to the main Bluetooth circuit (110) through the second Bluetooth communication circuit (121) (fig 4, module “2151A” equivalent to “first control circuit” coupled to the BT device 200, para [0030]-[0036], and processor 2153A corresponding to “first clock adjusting circuit”); and 
Neither Sung nor Hsieh explicitly teach: the first control circuit (114) is further arranged to operably receive the second audio playback time stamp through the first Bluetooth communication circuit (111), and to operably control the first sampling-clock adjusting circuit (116) to calibrate a phase of the first audio sampling clock (CLKA1) according to the second audio playback time stamp, so that a calibrated first audio sampling clock (CLKA1) is synchronized with a current second audio sampling clock (CLK_A2).  
Staszewski teaches: the first control circuit (114) is further arranged to operably receive the second audio playback time stamp through the first Bluetooth communication circuit (111) (claim 11, where, “wherein said digital phase error samples are a difference between measured and expected time stamps of said RF clock, wherein said expected time stamps are calculated by accumulation of a frequency command word (FCW)”), and to operably control the first sampling-clock adjusting circuit (116) to calibrate a phase of the first audio sampling clock (CLKA1) according to the second audio playback time stamp, so that a calibrated first audio sampling clock (CLKA1) is synchronized with a current second audio sampling clock (CLK_A2) (para [0027] and [0044]-[0046], provide calibration/compensation algorithm). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the first control circuit is further arranged to operably receive the second audio playback time stamp through the first Bluetooth communication circuit, and to operably control the first sampling-clock adjusting circuit to calibrate a phase of the first audio sampling clock according to the second audio playback time stamp, so that a calibrated first audio sampling clock is synchronized with a current second audio Staszewski into Sung in order provide cost-effective enhancement of functionality.
Claim 5 are rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Sung et al (US 2019/0274024 A1), hereinafter, “Sung”, in view of Hsieh et al (US 2016/0098244 A1), hereinafter, “Hsieh” further in view of Trans et al (US 2003/0016770 A1), hereinafter, “Trans”.

Regarding claim 5, Sung discloses: wherein the first control circuit (114) is arranged to operably control the first clock adjusting circuit (113) to generate the first slave clock (CLKP1S1) having a frequency substantially identical to a frequency of the first main clock (CLKP1M) and a phase substantially aligned with a phase of the first main clock (CLKP1M) according to the timing data of the first main clock (CLKP1M) (fig 3-5, para [0023]-[0029], depicts timing data primary headset and secondary or slave headset); and a phase substantially aligned with the phase of the first main clock (CLKP1M) according to the timing data of the first main clock (CLK_P1M) or a timing data of the first slave clock (CLKP1S1) (fig 3-5, para [0023]-[0029], depicts timing data primary headset and secondary or slave headset); wherein the first control circuit (114) is arranged to operably control the first clock adjusting circuit (113) to generate the first slave clock (CLKP1S1) having a frequency substantially identical to a frequency of the first main clock (CLKP1M) (fig 4, module “2151A” equivalent to “first control circuit” coupled to the BT device 200, para [0035]-[0036], and processor 2153A corresponding to “first clock adjusting circuit”, where, generate first slave clock in fig 3, timing S1, para [0023]);
	Neither Sung nor Hsieh explicitly teach: the first control circuit (114) is further arranged to operably control the first clock adjusting circuit (113) to generate the second main clock 
Trans teaches: the first control circuit (114) is further arranged to operably control the first clock adjusting circuit (113) to generate the second main clock (CLKP2M) having a frequency substantially identical to the frequency of the first main clock (CLK_P1M) (para [0780], where, “carrier phase, symbol timing, sampling phase synchronous vector processing receiver and other derived clock signals. We propose the scheme in which the above three main signals have their frequencies derived from one source frequency of the Reference Node or RN. Therefore, during the initialization, the RN sends a clock signal to be synchronized by all nodes. Subsequently, each node derives the carrier, symbol timing, sampling signals by adjusting only the phase”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “the first control circuit is further arranged to operably control the first clock adjusting circuit to generate the second main clock having a frequency substantially identical to the frequency of the first main clock” as taught by Trans into Sung in order provides a cost-effective solution in terms of infrastructure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461